DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-34 are pending and examined in the instant Office action.

Election/Restrictions
Applicant’s election of Species X in the reply filed on 8 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20, 29, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 September 2022.
Claims 1-38 are pending in the application.
Claims 1-19, 21-28, and 30-37 are examined in the instant Office action.

Priority
	The instant application is a continuation-in-part of application 16/037,949, filed 7/17/2018.  However, application ‘949 does not disclose any subject matter related to chromatographic retention times.  Consequently, the instant set of claims only receive the benefit of the filing date of the instant application, which is 12/19/2018.

Claim Objections
Claims 23 and 32 are objected to because of the following informalities:
Claims 23 and 32 do not end with periods.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  While the claims are drawn to computer readable media, the specification does not limit the computer readable media to be non-transitory.  In the absence of a limiting description, computer readable media are interpreted to comprise carrier waves, which are transitory and not patent eligible.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 2 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to the metes and bounds of what makes fragment retention times similar to a precursor retention time.  For the purpose of examination, it is interpreted that any relationship between fragment retention time and precursor retention time is similar.
Regarding claim 8, the phrase "preferably 3 convolution layers" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, it is interpreted that “3 convolution layers” is not a required limitation of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claims 1, 4, 10-13, 15, 17-19, 21, 23-24, 26-28, 30, 32-33, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. [PNAS, volume 114, 1 August 2017, pages 8247-8252; on IDS] in view of Gazis [US PGPUB 2017/0131247 A1].
Claim 21 is drawn to a method for de novo sequencing of a peptide from mass spectrometry data acquired by data-independent acquisition using neural networks.  The method comprises receiving a first input representing at least one precursor profile.  Each precursor profile represents intensities of precursor ion signals associated with a precursor retention time.  The method comprises receiving a second input representing a plurality of fragment ion spectra for each precursor profile.  Each fragment ion spectra represents signals from fragment ions generated from an associate precursor ion and a fragment retention time.  The method comprises filtering the mass spectrometry spectrum data to detect fragment ion peaks by at least one convolution layer of a plurality of layered nodes configured to form an artificial neural network for generating a probability measure for one or more candidates to a next amino acid in an amino acid sequence.  The method comprises receiving a probability measure for each candidate of a next amino acid.  The method comprises obtaining an input prefix representing a determined amino acid sequence of the peptide.  The method comprises providing mass spectral data based on the first and second inputs to the plurality of layered nodes.
The method comprises identifying a next amino acid based on a candidate next amino acid having a greatest probability measure based on the output of the artificial neural network and mass spectral data of the peptide.  The method comprises updating the determined amino acid sequence with the next amino acid sequence.  The method comprises generating an output signal representing a final determined sequence.
Claim 30 is drawn to similar subject matter as claim 21, except claim 30 is drawn to computer readable media.
Claim 1 is drawn to similar subject matter as claim 21 (with additional limitations), except claim 1 is drawn to a system.
Claim 4 requires the plurality of layered nodes to receive an image data or a vector data representing the mass spectrometry spectrum data as input, and output a probability measure vector.
The document of Tran et al. studies de novo peptide sequencing by deep learning [title].  The Results section on page 8248 of Tran et al. teaches using machine learning and neural networks to predict sequential amino acids on a peptide based on available sequencing data.  The first paragraph on page 8248 of Tran et al. teaches use of machine learning on fragment and precursor ions.  Figure 1 on page 8248 of Tran et al. teaches that the model involves CNN with layered nodes.  Figure 1 of Tran et al. and the third paragraph in column 2 on page 8248 of Tran et al. teaches using probability to update the input prefix with subsequent amino acids based on amino acids with the greatest probability to result in the output of a fully generated amino acid sequence.  The second paragraph in column 2 on page 8248 of Tran et al. teaches relating mass spectral probabilities to output vectors.
Tran et al. does not teach relating mass spectral data to retention times.
The document of Gazis studies minimal spanning trees for extracted ion chromatograms [title].  The abstract of Gazis teaches relating mass spectral data to extracted ion chromatograms with retention times.

With regard to claims 10, 15, 23, and 32;  the paragraph bridging columns 1 and 2 of page 8248 of Tran et al. teaches bidirectional sequencing wherein sequencing is conducted in both the forward and backward directions.  Figure 1 on page 8248 of Tran et al. illustrates a fully-connected layer of the plurality of layered nodes.  The second paragraph of the Methods section on page 8251 of Tran et al. suggests fitting the mass spectral data.

With regard to claim 11, the abstract of Tran et al. teaches mass spectral data of peptides.

With regard to claim 12, the second paragraph of the Methods section on page 8251 of Tran et al. teaches relating loss functions to spectral probabilities.

With regard to claim 13, the third paragraph in column 2 on page 8248 of Tran et al. teaches relating beam searches mass spectral probabilities.

With regard to claims 17-18, 26, and 35, the second and third paragraphs of column 2 on page 8248 of Tran et al. relate mass spectral data to CNN, RNN, and LSTM network.

With regard to claims 19, 28, and 37, the second paragraph of the Methods section on page 8251 of Train suggests fitting peaks to the mass spectral data.  

With regard to claims 24, 27, 33, and 36, column 1 on page 8249 of Tran et al. teaches machine learning on different sequences.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the mass spectral analysis via deep learning of Tran et al. by relating mass spectral data to corresponding chromatograph and retention time data of Gazis wherein the motivation would have been that the chromatographic data is additional data used to facilitate data analysis of the mass spectral data [abstract of Gazis].

35 U.S.C. 103 Rejection #2:
Claims 6-9, 22, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. in view of Gazis as applied to claims 1, 4, 10-13, 15, 17-19, 21, 23-24, 26-28, 30, 32-33, and 35-37 above, in further view of Srivastava [US PGPUB 2019/0205747 A1].
Claims 6-9, 22, and 31 are further limiting drawn to parallel processing.
Tran et al. and Gazis make obvious using deep learning and layers of CNN on mass spectral and retention time data, as discussed above.
Tran et al. and Gazis do not teach parallel processing.
The document of Srivastava studies efficient convolution in machine learning environments [title].  Paragraph 4 of Srivastava studies parallel processing of convolution data.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the mass spectral analysis via deep learning of Tran et al. and relating mass spectral data to corresponding chromatograph and retention time data of Gazis by use of the parallel processing of Srivastava wherein the motivation would have been that parallel processing expedites the analysis of convolution data [paragraph 4 of Srivastava].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23, 25, 26, 30, 32, 34, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, 27, 28, 1, 2, 12, and 13, respectively, of copending Application No. 16/037,949 in view of Gazis.
Both sets of claims analogously pertain to applying deep learning to mass spectral data.  The instant claims also teach relating deep learning to retention times, which is not taught in the claims of ‘949.
The document of Gazis studies minimal spanning trees for extracted ion chromatograms [title].  The abstract of Gazis teaches relating mass spectral data to extracted ion chromatograms with retention times.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the mass spectral analysis via deep learning of the instant set of claims by relating mass spectral data to corresponding chromatograph and retention time data of Gazis wherein the motivation would have been that the chromatographic data is additional data used to facilitate data analysis of the mass spectral data [abstract of Gazis].
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 5, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3, 25, and 34 are free of the prior art.
Claims 2-3 are free of the prior art because the prior art does not teach the quantitative limitations regarding fragments.
Claim 5 is free of the prior art because the prior art does not teach all of the mathematical properties of the matrix data.
Claim 14 is free of the prior art because the prior art does not teach the limitations with regard to neuron units.
Claims 16, 25, and 34 are free of the prior art because the prior art does not teach the mathematical relationship of the claim.

Related Prior Art
The document of Tran et al. [Scientific Reports, 26 August 2016, 10 pages; on IDS] studies complete de novo assembly of monoclonal antibody sequences [title].  The abstract of Tran et al. teaches the use of the system ALPS to complete assembly of unknown protein sequences.  Figure 1 of Tran et al. illustrates the ALPS system for automated and complete de novo assembly of monoclonal antibody sequences.  Since Tran et al. teaches a plurality of sequences, it is evident that the sequences differ by at least one amino acid.  The abstract of Tran et al. teaches building off of a prefix sequence to obtain antibody sequences of 216-441 amino acids in length at 100% coverage and 96.64-100% accuracy.  The methods section of Tran et al. teaches the role of mass spectrometry in obtaining the data to be analyzed.  The methods section of Tran et al. teaches weighted de Bruijn graph construction for fragment assembly.  In de Bruijn graph construction, the sequences of proteins can be interpreted as vectors of data.
The document of Wang et al. [PLoS Computational Biology, 5 January 2017, 34 pages; on IDS] teaches accurate de novo prediction of protein contact map by ultra-deep learning model [title].  The abstract of Wang et al. teaches using neural networks with convolution layers to analyze protein structure.  Figure 1 of Wang et al. illustrates the structure of the deep learning system.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1672                                                                                                                                                                                                        15 October 2022